MEMORANDUM **
Arnold Ray Taylor appeals his jury conviction and sentence for unlawful possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Taylor challenges the constitutionality of 18 U.S.C. § 922(g).
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). In particular, this court has previously held that the jurisdictional element of 18 U.S.C. § 922(g) ensures on a case-by-case basis that a defendant’s actions implicate interstate commerce to a constitutionally adequate degree, see United States v. Polanco, 93 F.3d 555, 563 (9th Cir.1996), and that the statute is constitutional. See United States v. Jones, 231 F.3d 508, 514-15 (9th Cir.2000).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.